Citation Nr: 0118352	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  96-49 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Validity of disability compensation overpayment created in 
the amount of $4,454.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
February 1946 and from March 1951 to July 1953.  

Initially, the case came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 determination of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises of the Newark, New Jersey, Regional Office (RO), 
which denied waiver of recovery of overpayment of VA 
compensation benefits in the amount of $6,268.00 on the basis 
that recovery of the debt would not be against equity and 
good conscience.   

This matter was remanded in August 1997.  Following a 
hearing, the case was remanded in March 1999 for additional 
action.  In the March 1999 remand, the Board noted that the 
veteran indicated that he had never claimed financial 
hardship and would not be submitting a financial affidavit.  
The veteran stated that the creation of the debt was due to 
sole administrative error by VA.  As a result of the 
veteran's contentions, the Board remanded this matter for 
preparation of an administrative decision concerning the 
validity of the debt to include consideration of the 
provisions of 38 C.F.R. § 3.500(b)(2) and whether the 
overpayment was a result of sole administrative error.  In a 
June 1999 decision, the RO decreased the overpayment by 
$1814.00.  It is the issue of the claim of administrative 
error that is before this Board Member.

The veteran appeared at a Travel Board hearing in March 2001.  


FINDINGS OF FACT

1.  An overpayment was created in this case when the veteran 
received additional compensation benefits for a spouse 
following his divorce in October 1980.

2.  In a November 1981 letter, the RO informed the veteran of 
an increase in compensation as a result of an annual 
adjustment.  The RO indicated that included in the payment 
were additional benefits for his spouse.  The RO stated that 
any change in the number or status of his dependents had to 
be promptly reported to VA.  

3.  The first notation of evidence in the claims file of the 
October 1980 divorce was not received until July 1991.  

4. The VA was not solely responsible for the creation of any 
portion of the overpayment of compensation benefits by virtue 
of the appellant's failure to timely notify the RO of his 
October 1980 divorce.


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of 
$4,454.00 was not due to administrative error by the VA and 
was properly created.  38 U.S.C.A. § 5112(b)(2), (10) (West 
1991); 38 C.F.R. §§ 3.500(b)(2), 3.501(d)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decisions, the SOC and the SSOC, 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  There is no 
indication in this case that the appellant's claim for 
benefits is incomplete.  The RO requested all relevant 
records identified by the appellant, and the appellant was 
informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  This matter was remanded on two separate occasions 
and the veteran appeared for two separate hearings before 
Traveling Members of the Board.  The Board finds that there 
is sufficient evidence and argument to decide his claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

General Provisions

Under 38 U.S.C.A. § 5112(b)(10), the effective date of a 
reduction or discontinuance of compensation by reason of an 
erroneous award based solely on administrative error or error 
in judgment shall be the date of last payment.  See also 
38 C.F.R. § 3.500(b)(2).  As the Court has noted, "[s]tated 
another way, when an overpayment has been made 'by reason of 
an erroneous award based solely on administrative error', the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award."  See Erickson v. West, 13 Vet App 495 
(2000).  

Sole administrative error may be found to occur in cases 
where the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b)(2).

Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991).

Factual Background

A review of the record demonstrates that in a June 1969 
rating determination, the RO increased the veteran's service-
connected hypertension from 10 to 40 percent.  

In a December 1978 letter, the RO informed the veteran that a 
law had been signed which provided for additional payment on 
account of a spouse, child, or dependent parent for veterans 
having a service-connected disability of 30 percent or more.  

In January 1979, the veteran informed the RO that he had 
married E. T. in January 1979.  The veteran indicated that he 
understood that he was eligible to claim and receive 
additional compensation.  The veteran forwarded a copy of his 
marriage certificate at that time.  

In a November 1981 letter, the RO informed the veteran of an 
increase in compensation as a result of an annual adjustment.  
The RO also informed the veteran that included in the payment 
were additional benefits for his spouse.  The RO indicated 
that any change in the number or status of his dependents had 
to be promptly reported to VA.  

In July 1991, the RO sent the veteran a letter indicating 
that VA needed the social security number of any dependents 
for whom he was receiving benefits.  The RO informed the 
veteran that it needed the social security number of his 
spouse.  In a handwritten note on the front of the letter, 
the veteran noted that he was divorced since 1968 and 1980.  
He indicated that he had no spouse.  

In February 1996, the RO informed the veteran that it was 
proposing to reduce his payments effective February 1, 1979.  
The RO indicated that it was proposing the change because it 
had received evidence showing that his marital status had 
changed.  

In a statement in support of claim received from the veteran 
later that month, the veteran indicated that he essentially 
agreed with the intent of the proposed action but an 
exception was taken with the effective date.  The veteran 
reported that his divorce occurred in October 1980 and became 
final 90 days later.  The veteran also forwarded a copy of 
his divorce decree.  

In an additional letter received from the veteran's 
representative later that month, it was noted that the 
veteran had informed the RO on two separate occasions that he 
had been divorced, 1991 and 1995.  The veteran's 
representative requested clarification as to why no action 
was taken until February 1996.   

In a February 29, 1996, letter, the RO informed the veteran 
that it had proposed to reduce his VA benefits because he had 
failed to notify them of the date of the divorce.  The RO 
indicated that it received the information it requested in a 
letter dated February 9, 1996.  The RO stated that it removed 
his spouse effective January 1, 1981, and that the adjustment 
had resulted in an overpayment of benefits.  The RO noted 
that the veteran had informed them on June 21, 1991, and 
December 5, 1995, that he was divorced but that he failed to 
report the date and year that he was divorced.  

In March 1996, the veteran requested a waiver of any 
overpayment.  In support of his request, the veteran 
submitted a photocopy of a letter dated October 29, 1980, 
addressed to the United States of America Office of Personnel 
Management Retirement and Insurance Program to the Attention 
of the Employees Health Benefits Group.  The letter indicated 
that the veteran was divorced in October 1980.  He requested 
that any necessary adjustments be made.  In the left bottom 
portion of the letter was a cc: to Veterans Administration, 
Newark Regional Office.  

The veteran indicated that it was his contention that the VA 
had failed to properly change its records which was the cause 
of the overpayment.  The veteran stated that he should not be 
held responsible for VA's error.  

The RO determined that an overpayment in the amount of 
$6268.00 had been created.  

In August 1996, the Committee denied the veteran's request 
for a waiver in the amount of $6268.00.

In his August 1996 notice of disagreement, the veteran stated 
that he was not at fault in the creation of the debt.  He 
reported that he had informed the VA of his divorce and that 
they had failed to adjust their records accordingly.  The 
veteran again made the same argument in his October 1996 
substantive appeal.  

In a November 1996 letter, the veteran noted that he was not 
requesting a waiver due to financial hardship.  He maintained 
that a waiver should be granted as a result of administrative 
error on the part of VA.  

In October 1998, the veteran was afforded a hearing before a 
Board Member.  At the time of the hearing, the veteran 
indicated that he had sent a letter to the United States 
Office of America, Office of Civilian Personnel, notifying 
them of his divorce.  He also testified that he sent a copy 
to the VA at the same time but that it must have "fallen 
through the cracks".  The veteran also testified that he 
informed the RO in 1991 and 1994 that he was divorced.  

At the hearing, the Board Member asked if the veteran had 
received the November 1981 letter indicating that he was 
still receiving additional benefits for his wife and that he 
should immediately inform VA of any changes.  The veteran 
stated that he did not recall receiving that letter.  The 
veteran testified that his life was in turmoil at that point.  
The veteran stated that he was not seeking a waiver due to 
financial hardship.  He indicated that his request for a 
waiver was based solely on VA error.  

In March 1999, the Board remanded this matter on the issue of 
waiver of overpayment based upon sole administrative error.  
In a June 1999 administrative decision, the RO found that the 
overpayment created for the period from January 1, 1981, 
through July 31, 1991, was not due to administrative error.  
The RO further found that the overpayment in the amount of 
$1814 for the period from August 1, 1991, through March 1, 
1996, was due solely to administrative error.  The RO noted 
that the veteran informed the VA on July 1, 1991, and 
December 7, 1995, that he was no longer married but that no 
action was taken by VA.  The RO found that the overpayment 
for the period from January 1, 1981, through July 31, 1991, 
was the fault of the veteran since he did not notify VA until 
July 1991 and he still cashed checks for the same amount even 
though he knew or should have known that he was not entitled 
to the full amount.  

In March 2001, the veteran appeared before the undersigned 
Board Member at the RO.  At the time of the hearing, the 
veteran's representative indicated that it was his feeling 
that as several Government  agencies received notice of the 
veteran's divorce and acted accordingly, the VA should have 
received this information by way of cross referencing and 
should have received constructive notice of this information 
at the latest in December 1981.  

The veteran testified that in addition to VA all the 
following governmental agencies were timely notified of his 
divorce: Defense Finance and Accounting Center, United States 
Air Force, Civil Service Commission, Social Security 
Administration, Internal Revenue Service, Federal Bureau of 
Investigations, National Personnel Records Center, and the 
Government Wide Service Benefit plan.  He indicated that with 
the exception of VA all of the above properly recorded a 
change in marital status.  

Analysis

For purposes of reducing or discontinuing compensation 
benefits, a statement by a claimant/payee setting forth the 
month and year of the change of status which would result in 
a reduction or discontinuance of benefits to that person will 
be accepted to establish the change in status, in the absence 
of contradictory information.  38 C.F.R. § 3.213(a) (2000).

The veteran's status changed in October 1980, at which time 
he was divorced.  There is no dispute in this case that he 
was divorced in October 1980.  Accordingly, the RO properly 
adjusted the veteran's compensation award to reflect that he 
no longer had a dependent spouse, effective January 1, 1981.  

He was properly paid compensation benefits at the rate 
specified for a veteran with a dependent spouse based on the 
information he had provided to the RO prior to the divorce.  
However, as reflected by evidence of record, it is clear that 
he was paid benefits to which he had no legal entitlement 
following his divorce in October 1980.  The veteran contends 
that he advised the VA of the divorce via an October 1980 
letter, and that he is not at fault in the creation of the 
overpayment because he fulfilled his responsibility of 
notification.  Accordingly, he believes that the VA was at 
fault with respect to creation of the overpayment.

A review of the letter demonstrates that it is a photocopy of 
a letter addressed to the United States of America Office of 
Personnel Management.  In the left bottom portion of the 
letter, there appears a cc: Veterans Administration Newark 
Regional.  The veteran has not submitted a copy of a letter 
specifically addressed to VA nor has indicated that such a 
letter exists.  

Notwithstanding his contentions, the veteran continued to 
receive benefits in an amount that included compensation for 
a dependent spouse.  The fact that he continued to receive 
this compensation each month does not support his claim that 
the overpayment was created by error of the VA.  While the 
veteran has indicated that he was unsure that he was 
receiving benefits on behalf of his wife following his 
divorce, the RO's November 1981 letter informed the veteran 
that included in his compensation payments were additional 
benefits for his spouse.  The RO further indicated that that 
any change in the number or status of his dependents had to 
be promptly reported to VA.  

There is no evidence of record that the RO received notice of 
the divorce prior to July 1991.

Error by VA would exist if it knew that the veteran was 
divorced but paid him at the higher rate regardless of such 
knowledge.  Here, the veteran asserts that he notified VA of 
his divorce.  The question is not whether the veteran sent VA 
notice, but whether VA had knowledge.  That is whether VA 
actually received notice.  See McColley v. West, 13 Vet. App 
(2000).  The claims folder is the most probative source of 
evidence on this point and it does not show that VA actually 
knew of the October 1980 divorce until July 1991.  Thus, the 
Board finds no error on the part of VA in continuing to pay 
the additional compensation for the veteran's spouse. The 
Board finds that the overpayment was properly created and 
that its creation was not the result of administrative error.

In view of the foregoing, the Board finds that as there is no 
dispute as to the amount of the additional benefits paid on 
behalf of a dependent spouse, and there is no dispute as to 
the effective date of the event terminating entitlement to 
such benefits, and the effective date of termination was in 
accordance with statutory and regulatory requirements, the 
overpayment was properly created.

Lastly, notification to other arms of the government does not 
establish that VA received such notification. 


ORDER

The overpayment created in the amount of $4,454.00 is valid, 
and the appeal is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

